Citation Nr: 0105889	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-00 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to a higher rating for patellofemoral syndrome of 
the right knee, initially assigned a zero percent evaluation, 
effective from August 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from January 1985 to August 
1998.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 1999 RO rating decision that granted service 
connection for patellofemoral syndrome of the right knee and 
assigned a zero percent evaluation for this condition, 
effective from August 1998.

Also, the veteran was denied service connection for carpal 
tunnel syndrome on both the right and the left.  He was 
furnished a statement of the case of this issue: however, he 
has not submitted a substantive appeal as to that issue.  
Accordingly, it will not be considered at this time.


FINDING OF FACT


The right knee disability has been manifested primarily by 
painful motion, weakness, and fatigue that has produced 
functional impairment equivalent to limitation of flexion to 
approximately 30 degrees since separation from service; 
instability or other symptoms that produce more severe 
functional impairment or that support the assignment of 
another separate compensable evaluation for the right knee 
disability are not found.


CONCLUSION OF LAW

The criteria for a higher rating of 20 percent for 
patellofemoral syndrome of the right knee, effective from 
August 1998, are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.71, Plate II, 4.71a, 
Codes, 5003, 5257, 5258, 5260, 5261 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from January 1985 to August 
1998.

Service medical records show that the veteran was seen for 
right knee problems and that patellofemoral syndrome of the 
right knee was diagnosed.

The veteran underwent a medical examination for VA purposes 
in April 1999.  He complained of right knee pain on a daily 
basis that was made worse with prolonged standing.  He 
complained of occasional right knee swelling.  There was 
painful motion of the right knee throughout the range of 
motion.  There was tenderness over the medial and lateral 
ligaments.  Range of motion was extension to zero degrees and 
flexion to 120 degrees.  The examiner opined that the right 
knee flexion was limited to 30 degrees due to weakness.  The 
examiner noted that there was fatigue with the right knee 
disability that warranted a 30 percent disabling.  There was 
no evidence of right knee instability.  X-rays of the right 
knee revealed no specific abnormality.  The diagnosis was 
right knee strain with ongoing pain syndrome and decreased 
range of motion as described above.


B.  Legal Analysis

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for a higher rating for 
the right knee disability.  There is no identified evidence 
not accounted for and an examination has been performed with 
regard to the veteran's claim.  Hence, no further assistance 
to the veteran is required to fulfill VA's duty to assist him 
in the development of the claim.  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (to be codified at 38 U.S.C.A. §§ 5100, 5103A, and 
5126, and to be codified as amended at 5102, 5103, 5106 and 
5107).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The evidence shows that the veteran has patellofemoral 
syndrome of the right knee.  The Board will evaluate this 
condition analogous to degenerative arthritis of the right 
knee because both conditions affect the motion of the right 
knee.  38 C.F.R. § 4.20 (2000).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on X-ray evidence may not 
be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Code 5003.  With any form of arthritis, 
painful motion is an important factor.  It is the intention 
of the rating schedule to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257.

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Code 5258.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

The report of the veteran's examination for VA purposes in 
April 1999 shows that the veteran had complaints of daily 
right knee pain that was made worse with prolonged standing.  
On examination of the right knee, extension was to zero 
degrees and flexion was to 120 degrees, but the veteran had 
right knee pain, weakness, and fatigue that limited flexion 
to 30 degrees.  The examiner noted that the right knee 
disability was 30 percent disabling, but the objective 
clinical findings do not show symptoms to support such an 
evaluation for the right knee disability under the above 
noted criteria.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) held that in evaluating a service-
connected disability, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 (2000) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2000).  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (2000) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibited weakened movement, excess fatigability or 
incoordination; if feasible, these determinations were to be 
expressed in terms of additional range-of-motion loss due to 
any weakened movement, excess fatigability or incoordination.

In this case, the report of the veteran's VA medical 
examination reveals that flexion of the right knee is limited 
to approximately 30 degrees due to functional impairment, 
weakness and fatigue.  Under the circumstances, and 
consideration of the holding of the Court in Deluca, the 
Board finds that the evidence supports granting a 20 percent 
evaluation for the right knee disorder under diagnostic code 
5260.  The veteran has had complaints of daily right knee 
pain with range of motion of this knee, and the Board finds 
that the evidence supports granting this 20 percent 
evaluation, effective from the time of the veteran's 
separation from service in August 1998.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The evidence, however, does not show instability or other 
manifestations of the right knee disability that produce 
functional impairment to support the assignment of another 
separate evaluation or a rating in excess of 20 percent for 
the right knee disability at any time since separation from 
service.  Fenderson, 12 Vet. App. 119.  The preponderance of 
the evidence is against the claim for a rating higher than 
20 percent for the right knee disability or for another 
separate rating for this disability, and this element of the 
claim is denied.  



ORDER

A rating of 20 percent, but no higher, for the patellofemoral 
syndrome of the right knee, effective from August 1998, is 
granted subject to the regulations applicable to the payment 
of monetary benefits.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

